Citation Nr: 0308292	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 13, 1998, 
for the grant of service connection for bilateral defective 
hearing and otitis media.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from February 1942 to 
April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the Waco, 
Texas, Regional Office (RO) which denied the veteran's 
request for an effective date earlier than April 13, 1998, 
for the grant of service connection for bilateral hearing 
loss and otitis externa.  The rating decision was undertaken 
pursuant to a request by the veteran for reconsideration of a 
March 1999 rating decision which granted service connection 
for bilateral hearing loss evaluated as 20 percent disabling 
and for bilateral otitis externa effective April 13, 1998.  

On preliminary review of the appeal in May 2001, the Board 
remanded the case to the RO for additional evidentiary 
development consisting primarily of further attempts to 
obtain the veteran's service medical records and for 
compliance with the Veterans Claims Assistance Act of 2002.  
After completion of certain actions undertaken pursuant to 
the remand, the RO continued its prior denial of an earlier 
effective date and returned the case to the Board.  


REMAND

In August 2001, while the appeal was in remand status at the 
RO, the veteran submitted a statement in which he requested a 
hearing in the event that his claim was denied.  In March 
2003, on the return of the case to the Board, the Board 
requested that the veteran clarify whether he still intended 
to appear for a hearing in connection with his appeal.  In 
response, the veteran advised that he wished to appear at a 
hearing before the Board at the RO.  



The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2002).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

